Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11195381. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases recite the same inventive concepts as highlighted below:
See claim 1 (of the instant application), “randomly determine if a bonus sub-symbol is to be associated with each of the card positions in the poker game play grid on the display, each bonus sub-symbol associated with a random credit value; 
lock the one or more bonus sub-symbol relative to their respective card position on the poker game play grid associated with the card having the bonus sub-symbol”; 
“when a number of card positions are associated with a bonus sub-symbol is greater than a predetermined threshold number, evaluate the bonus sub-symbols appearing on the poker game play grid to determine a bonus award by summing the credit values associated with each bonus sub-symbol”; and
See claim 1 (of the patent case), “determine if any of the cards dealt to the initial poker hand are associated with a bonus sub-symbol, each respective bonus sub-symbol associated with a random credit value; 
lock the one or more bonus sub-symbol relative to a respective card position on the poker game play grid associated with the card having the bonus sub-symbol”;
“when a number of cards appearing in the final poker hand that are associated with a bonus sub-symbol is greater than a predetermined threshold number, evaluate the bonus sub-symbols appearing on the poker game play grid to determine a bonus award by summing the credit values associated with each bonus sub-symbol associated with the cards in the final poker hand”.
See claim 9 (of the instant application), “when the determined number of bonus-sub symbols associated with the card positions is greater than a predefined threshold, initiate a bonus feature where the bonus sub-symbols are locked in their respective card positions, and a random determination is made as to whether each of the remaining card positions is to be associated with a bonus sub-symbol”; and
See claim 9 (of the patent case), “when the determined number of bonus-sub symbols associated with cards in the first poker hand, the second poker hand, and the third poker hand that are associated with bonus sub-symbols is greater than a predefined threshold, initiate a bonus feature where the bonus sub-symbols are locked in their respective card positions, and a random determination is made as to whether each of the remaining card positions is to be associated with a bonus sub-symbol”.
See claim 18 (of the instant application), “when the determined number of bonus-sub symbols associated with the card positions is greater than a predefined threshold, initiate a bonus feature that includes:
(a) initialize a bonus spin meter with a predetermined starting number of bonus spins, the bonus spin meter being displayed on the gaming display and showing a number of currently remaining bonus spins; 
(b) lock the bonus sub-symbols in their respective card positions; 
(c) randomly determine whether each of the remaining card positions is to be associated with a bonus sub-symbol; 
(d) decrement the number of currently remaining bonus spins shown on the bonus spin meter; and 
(e) repeat processes (b), (c), and (d) until the number of currently remaining bonus spins is zero”; and
See claim 18 (of the patent case), “when the determined number of bonus-sub symbols associated with cards in the first poker hand, the second poker hand, and the third poker hand that are associated with bonus sub-symbols is greater than a predefined threshold, initiate a bonus feature that includes: 
(a) initialize a bonus spin meter with a predetermined starting number of bonus spins, the bonus spin meter being displayed on the gaming display and showing a number of currently remaining bonus spins; 
(b) lock the bonus sub-symbols in their respective card positions; 
(c) randomly determine whether each of the remaining card positions is to be associated with a bonus sub-symbol; 
(d) decrement the number of currently remaining bonus spins shown on the bonus spin meter; and 
(e) repeat processes (b), (c), and (d) until the number of currently remaining bonus spins is zero”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715